Title: Thomas Jefferson to William Short, 26 December 1812
From: Jefferson, Thomas
To: Short, William


          Dear Sir Monticello Dec. 26. 12. 
          I am just returned from Bedford and find here your favor of Nov. 29. as an object which needs no delay I send you the 1st vol. of the  Memoires. the 2d shall follow by the next post. I use this precaution, not to appear to burthen a single mail unreasonably, and I ask the same attention from you on their return.Mr Higginbotham’s matter shall be attended to the moment I get through the letters & other matters accumulated here during my absence. what you suggest with respect to the possible change in the value of the coin is perfectly reasonable. it shall be complied with in my portion of the contract, and I shall urge it on mr H. altho’ not having to made a part of our contract he might refuse it. still I think he will not. ever affectionately yours
          
            Th:
            Jefferson
        